    Case 2:14-cv-00601-MHT-JTA Document 3023 Filed 10/14/20 Page 1 of 1


  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,              )
                                    )
     Plaintiffs,                    )
                                    )       CIVIL ACTION NO.
     v.                             )         2:14cv601-MHT
                                    )              (WO)
JEFFERSON S. DUNN, in his           )
official capacity as                )
Commissioner of                     )
the Alabama Department of           )
Corrections, et al.,                )
                                    )
     Defendants.                    )

                                  ORDER

    Based on the representations made on the record during

the status conference on October 14, 2020, it is ORDERED

that ADAP counsel are to furnish a copy of the letter

referenced in the notice to the court (doc. no. 3015) to

counsel for both parties, but need not furnish a copy to the

court.

    DONE, this the 14th day of October, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
